Title: From Thomas Jefferson to Moses Young, 4 January 1809
From: Jefferson, Thomas
To: Young, Moses


                  
                     Jan. 4. 1809.
                  
                  Th: Jefferson presents his compliments to mr Young and returns him the Vigogna shawl & Map of S. America with his thanks for the opportunity of inspecting them. he had never before seen the cloth of the Vigogna wool or fur in the piece. nothing certainly can be more beautiful. he had, while in Europe seen two or three instances of coats of that manufacture; but he understood it was a royal one & not at market.   The map is a valuable one. if mr Young does not wish to retain it particularly for his own use, it would be a very desirable acquisition at the war office, at whatever price mr Young should think reasonable. he salutes mr Young with esteem & respect
               